    Case: 1:19-cv-00107 Document #: 40 Filed: 09/11/20 Page 1 of 1 PageID #:479
                          IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 EDWARD LICEAGA, ANTHONY                         )
 BRUMMEL, and DELPHINE PONTVIEUX                 )
                                                 ) 1:19-cv-00107
                            Plaintiffs,          )
    v.                                           )
                                                 )
 JETSMARTER AND SERGEY PETROSSOV                 )
                                                 )
                                                 )
                            Defendant            )

                    MOTION TO DISMISS WITH PREJUDICE
    NOW COMES PLAINTIFFS, Edward Liceaga, ANTHONY BRUMMEL, and DELPHINE
PONTVIEUX, by and through their attorneys Cervantes Chatt and Prince P.C., stating as
follows:

       Pursuant to an order of the Eleventh Circuit Court of Miami-Dade County, Plaintiffs
hereby dismiss their suit as to all Defendants with Prejudice.


      WHEREFORE, Plaintiff Edward Liceaga respectfully requests this Court enter and order
   dismissing this matter with prejudice, and for any other relief this Court deems just.

 Cervantes Chatt & Prince P.C.
 Attorney’s for Plaintiff
 16w343 83rd St Ste A
 Burr Ridge, IL 60527
 630.326.4930                                          Attorney For Plaintiff
 service@ccpchicago.com
 ARDC#6291467
